Title: Abigail Adams to John Quincy Adams, 15 November 1798
From: Adams, Abigail
To: Adams, John Quincy


          
            my dear son
            Quincy November the 15th 1798
          
          Once more my dear son it is permitted me to address you by Letter. thanks to the Great Giver of every blessing
          
          I wrote to you previous to my leaving Philadelphia by Thomas Welch the 20 of July, Since which I have not been able to write a single Letter. I left Philadelphia on the 25th of July; on the 8th of August, I reachd my own Habitation—at Quincy; went into my Chamber, and for Eleven Weeks did not leave it; great part of the time. I hourly expected my dissolution—
          I took leave of all my Children, and left with Your Father my Blessing for them; Your sister was with me the whole time, which was a very great Satisfaction to me; her filial affection & constant attention afforded me much comfort and relief amidst the distressing desorder which threatned my Life. the season of my journey was the hottest I ever knew; the fatigue proved too great for my constitution, and brought on a Billious dierea which accompanied with an intermitting fever baffeld the skill of my Physicians. I am releived from the former of my complaints, but the fever I cannot get rid of. it hangs upon me, depressing my spirits, and depriving me of my sleep in a manner which I never before experienced. I have hopes that it will wear away as the cold weather approaches.
          This dangerous sickness my dear Son has prevented my acknowledging the receit of your many kind Letters which I have received during my sickness—as well as wholy interupted my communication with you. the Letters which I have received and are yet unacknowledged are No 36 May the 4th 37 may 30th, No 35 June 11th, 39 June 22 No 40 June 27th and this day I have received your excellent Letter of july 25 No 41. I cannot sufficiently thank you for your punctuality. if Life is spaired me, I shall be constant in my returns, but my opportunities for obtaining intelligence will not be so good as at Phyladelphia. I am obliged tho most reluctantly to relinquish my Journey this winter, and submit to your Fathers going without me. as the session will I trust be short, I am Supported with that hope— the thought of being Seperated at so great a distance in my low state of Health, has contributed to keep me low spirited, but when duty calls—my own happiness has always been with me; but a secondary consideration.
          Since I left Philadelphia it has again experienced that desolating pestilence, the yellow fever, which has raged with greater Malignity than at any former period. Brisler and Family fled as I directed when I left them, but four of my domesticks who belonged to the City fell a sacrifice to it.
          Many of my acquaintance have been the unhappy victims, amongst the Number the amiable miss Lucy Breck & the Lovely

miss Wescot; tho both out of the city Mr Anthony the Elder, a Greater loss Philadelphia could not have sustaind of a private citizen. death who is no distinguisher of Persons or Characters, leveld with the dust, the disorganizer Bache, & the true Friend of his Country, the honest upright Fenno— His son still carries on the paper, treading in the steps of his Father. N york has been severely dealt by, with this same fever, which made the city nearly desolate for several months, by the fleeing of the inhabitants, and the destruction of those which remaind in the city. nor has Boston been exempt from this deadly foe—tho it proved less mortal there; thousands of the inhabitants removed into the Country. they are now returning to it—
          Our Country with few exceptions, continues to increase in vigor, and to be ready in spirit to meet the Great Nation; despising both their arts and their Charms. from the most remote and distant parts of the union addresses flew in, speaking the same decided language; and approbating the measures persued by our Government. Powder and Ball are the only tribute talkd of for Tallerand. I cannot omit the pleasure of inclosing to you a Character of him drawn by T Paine at the opening of the new Theatre. you know his talent for satire. I wish it could be translated into French without loosing any of its point. the compliment to the President is inimitable, but read and judge for yourself—
          In several of your late Letters you have mentiond a subject which has been a source of distress to me for a long time. it is hard upon you to have your prudence and oceonomy thus trifled away—by one and an other—
          I have written again upon the subject, and expostulated in such terms as must procure an explanation, and replie. I will write you what ever I can collect, but the poor child is unhappy I am sure. he is not at Peace with himself: and his conduct does not meet my wishes. he has an amiable wife, Prudent and discreet, who has every wish and disposition to render Home the most delightfull Spot two lovely Children— I hope my Letters will in time have their effect. I have discharged my duty, I hope faithfully but my dying Bed was embitterd (as I then thought it), with distress for the only Child whose conduct ever gave me pain
          I hoped you would e’er this have sent a power to dr Tufts to have taken your property into his Hands— Dr W—h has never said a word respecting it tho I once wrote him upon it, and my Sickness prevented my doing any thing further for you—
          
          My Love to mrs Adams to whom I will write. poor Thomas Johnson was very dangerously sick at the same time I was. I think from the nature of his complaints, a spitting of Blood, that he can never be well Nancy is married. I suppose however you get Letters frequently from the Family which give you a circumstantial account of all that concerns them. my Sickness has interupted my intercourse by Letters as formerly— we have had one weding in our Family and it was at this House. Betsy Smith was married to mr Foster—whom I dare say you knew—a worthy young Man in Boston an upholsterer my paper only allows me / room to say I am your affectionate
          
            M—
          
        